Citation Nr: 0938497	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-29 902	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to an initial disability rating in excess of 
30 percent for ulcerative colitis, also claimed as severe 
abdominal pain.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs




INTRODUCTION

The Veteran served on active duty from March 2002 to August 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, for the Wilmington, Delaware RO.  
The Veteran's disability rating for ulcerative colitis, also 
claimed as severe abdominal pain, was subsequently increased 
from 10 to 30 percent disabling by the Wilmington RO in a 
decision of May 2007.  

The Veteran was scheduled to testify at a hearing before the 
Board in June 2009.  He rescheduled this hearing to September 
24, 2009.  Prior to that hearing, he informed VA that he was 
withdrawing his appeal.  


FINDING OF FACT

On September 24, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
N. Rippel
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


